IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN I)ISTRICT OF TEXAS
DALLAS DIVISION
MANKENGO VERNON MWALUMBA,

Movant,

vs. No. 3:19-CV-49-S

UNITED STATES OF AMERICA,

)
)
)
)
)
Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

Af`ter reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance With 28 U.S.C. § 636(b)( l ), the Court is of the opinion that the Findings and Conclnsions
of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court. F or the reasons stated in the Findings, Conclusions, and Recornrnendation of` the United
States Magistrate Judge, the petition for habeas corpus filed pursuant to 28 U.S.C. § 2241 is
DISMISSED for lack of`jurisdiction.

A certificate of appealabifity (COA) is not required to appeal in a case under 28 U.S.C.
§ 2241. See Montano v. Texas, 867 F.3d 540, 547 n.S (Sth Cir. 2017). ifthe petitioner files a notice
of appeal, he must pay the 5505.00 appellate filing fee or submit a motion to proceed in forma
pauperis and a properly signed certificate of inmate trust account

-»%
SIGNE]) this aj day of March, 2019.

Ll,.coQQCL/_\

UNI*FED sTATEs DISTRICT JUDGE

 

 

 

